In an action to compel the determination of claims to real property (Real Property Law, art. 15), the appeal is from a judgment entered after trial before the court without a jury declaring that respondent has good title to the subject property and directing the conveyance of easements therein to appellant. Judgment unanimously affirmed, with costs. In our opinion, the judgment clearly defines the rights of the parties; it needs no clarification. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ. [12 Misc 2d 710.]